Citation Nr: 1813482	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to September 1965 and from April 1969 to September 1977.  He had additional active duty and inactive duty military reserve service until his retirement in January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO indicated the appeal arose from a July 2012 rating decision, the Veteran's September 2011 statement is more appropriately construed as a notice of disagreement from the June 2011 decision.  See Palmer v. Nicholson, 21 Vet. App. 343 (2007).  In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's diagnosed bilateral hearing loss disability is etiologically related to in-service noise exposure.

2.  Resolving all doubt in his favor, the Veteran's diagnosed bilateral tinnitus disability is etiologically related to in-service noise exposure.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of service.  He reported having noise exposure over many years of active and military reserve service as an aircraft maintenance officer and reported having performed similar duties as a uniformed federal service employee.  In support of his claims he provided a statement in September 2011 identifying the number of days of active duty he had during the years from 1977 to 2000 and his activities during these periods of duty.  In March 2012, he also provided a service department printout of his credited active duty and inactive duty service, including periods of active duty, annually, from 29 to 119 days over the years from 1978 to 1999.  

The available records include a March 1998 service department summary of the Veteran's audiology tests from February 1969 to March 1998.  An August 1999 report noted he complained of ringing in the ears.  The Board notes that an April 2011 VA memorandum found additional service treatment records were unavailable.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

VA audiology examination in November 2010 included a diagnosis of bilateral hearing loss meeting VA requirements as per 3.385.  It was noted the Veteran had bilateral tinnitus that was as likely as not a symptom associated with hearing loss.  The examiner, in essence, found hearing was normal upon separation examination in September 1977 and that it was less likely that his hearing loss was related to military noise exposure prior to his separation from active service in September 1977.  

In a May 2012 statement W.A.C., M.D., a former flight surgeon, reported having known the Veteran in service and attested to his noise exposure during active duty days from 1977 to 1999.  It was the opinion of Dr. W.A.C. that service connection was warranted for hearing loss and tinnitus.  A statement from R.L.H., the Veteran's former commanding officer, was also provided in May 2012 in support of his claims.  In a May 2014 private medical statement, D.K.V., identified as an audiologist, concluded that the root cause of the Veteran's bilateral hearing loss and tinnitus was his loud noise exposure during active and reserve service.  

The evidence clearly demonstrates current bilateral hearing loss for VA purposes and bilateral tinnitus disabilities.  The Veteran's reports as to hazardous service-related noise exposure are credible and consistent with the circumstances of his service.  The medical etiology opinions, for and against the claim, are found to be in equipoise.  Therefore, resolving all doubt in his favor, the Veteran's diagnosed bilateral hearing loss and tinnitus disabilities are etiologically related to service.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


